         Case 2:17-cv-01380-MPK Document 149 Filed 02/18/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HANNAH RULLO,                                    )
                                                 )
              Plaintiff,                         )       Civil Action No. 17-1380
                                                 )       Magistrate Judge Maureen P. Kelly
                      v.                         )
                                                 )       Re: ECF No. 102
UNIVERSITY OF PITTSBURGH – OF THE                )
COMMONWEALTH SYSTEM OF HIGHER                    )
EDUCATION, A Commonwealth of                     )
Pennsylvania Non-Profit Corporation,             )
                                                 )
              Defendant.                         )



                                  MEMORANDUM ORDER

       Presently before the Court is the Motion in Limine to Exclude Class Ranking of Plaintiff

at University of Pittsburgh School of Law (the “Motion to Exclude Class Rank”) filed by

Plaintiff Hannah Rullo (“Rullo”). ECF No. 102.

I.     BACKGROUND

       The instant action was brought by Rullo, a former law student at the University of

Pittsburgh (the “University”), alleging that the University violated her rights to be free of gender

bias, retaliation, and hostile environment under Title IX, 20 U.S.C. § 1681(a). Rullo’s claims

arise out of the University’s alleged mishandling of her Title IX complaint and her allegations of

assault and battery against Leonel Mendieta (“Mendieta”), a fellow law student. Following

ruling on the University’s Motion for Summary Judgment, the case is scheduled for trial relative

to Rullo’s Title IX claims of gender discrimination (Count I), hostile environment (Count II) and

retaliation (Count III). ECF No. 78.
         Case 2:17-cv-01380-MPK Document 149 Filed 02/18/21 Page 2 of 8




       In the Statement of Damages section of her Pretrial Statement, Rullo states that she will

seek four categories of damages at time of trial.

       1. Lost educational opportunities due to leaving the University prematurely and the

              University’s treatment of Rullo causing her to complete law school one year later

              than anticipated at a less competitive institution, which caused her to suffer loss of

              future earnings and earnings capacity.

       2. Compensatory and other non-economic damages caused by the behavior of the

              University and lack of adequate investigation of Rullo’s Title IX complaint, including

              emotional distress, damage to reputation, fear, anxiety and trauma.

       3. Equitable relief in the form of correction of Rullo’s scholastic record at the University

              to reflect no Title IX violation by Rullo.

       4. Attorneys’ fees and costs.

ECF No. 92 at 7.

II.    RULLO’S MOTION TO EXCLUDE EVIDENCE OF CLASS RANK

       In the Motion to Exclude Class Rank, Rullo seeks to preclude any evidence of her class

rank at the University. Rullo states that, although the University advertises that it has a policy of

providing no class rankings and prohibits students from indicating a class rank on their resumes,

the University’s counsel in this case obtained a letter from the Vice Dean of the School of Law

stating Rullo’s grade point average and class rank. ECF No. 102-1 at 2-3. Of note, the Vice

Dean expressly states in the three-sentence letter that the Law School “does not ordinarily rank

students.” Id. In light of the Law School’s public position that it has no class ranking system,

Rullo seeks to exclude the letter from evidence and to preclude any testimony relative to her

class rank.



                                                           2
         Case 2:17-cv-01380-MPK Document 149 Filed 02/18/21 Page 3 of 8




III.   DISCUSSION

       a. Admissibility of the Vice Dean’s Letter

       Rullo argues that the letter is inadmissible hearsay because it is an out of court statement

offered for the truth of the matter asserted. ECF No. 102 at 3 (citing Fed. R. Evid. 801(c)).

Rullo anticipates that the letter will be offered to establish Rullo’s class rank. Rullo anticipates

that the University may contend that the letter is admissible as a business record under Federal

Rule of Evidence 803(6), however, she argues that the letter does not fall within the business

records exception because the Law School has no policy of keeping class rankings of students.

Id.

       Upon review of the University’s Response in Opposition, ECF No. 115, the Court notes

that the University does not specifically address Rullo’s argument that the letter is not admissible

as a business record under Rule 803(6).

       As to the admissibility of the three-sentence letter from the Vice Dean of the Law School

stating Rullo’s class rank, ECF No. 102-1, the Court finds that the letter is inadmissible hearsay.

It is an out of court statement offered for the truth of the matter asserted. Fed. R. Evid. 801(c).

       Rule 803(6) creates an exception to the hearsay rule for:

       A record of an act, event, condition, opinion or diagnosis if:

         (A) the record was made at or near the time by – or from information transmitted
             by – someone with knowledge;
         (B) the record was kept in the course of a regularly conducted activity of a business,
             organization, occupation, or calling, whether or not for profit;
         (C) making the record was a regular practice of that activity;
         (D) all these conditions are shown by the testimony of the custodian or another
             qualified witness, or by a certification that complies with Rule 902(11) or (12) or
            with a statute permitting certification; and
         (E) the opponent does not show that the source of the information or the method or
             circumstances of preparation indicate a lack of trustworthiness.

Fed. R. Evid. 803(6).

                                                      3
          Case 2:17-cv-01380-MPK Document 149 Filed 02/18/21 Page 4 of 8




        In this case, the letter does not come within the business records exception for two

reasons. First, it was not created at or near the time of the event. The alleged events that

resulted in the cross-filed Petitions for Protection from Abuse Orders took place on September 2,

2016. ECF No. 46 ¶ 20. On April 3, 2017, Rullo was notified of her suspension from the

University for the remainder of the Spring 2017 semester. Id. ¶ 35. However, the letter from the

Vice Dean was not issued until July 17, 2019, over two years later. ECF No. 102-1. Second, the

letter states that Rullo’s class rank was not a record created in the ordinary course of business. It

is apparent that the letter was created in response to an inquiry from the University’s defense

counsel for purposes of this litigation.             For these reasons, the letter and accompanying

handwritten notation of Rullo’s class rank are not admissible at trial. 1 Accordingly, the Motion

in Limine is granted as it relates to the letter.

        B.       Testimony Regarding Class Rank

        Rullo also seeks to exclude testimony by any witness relative to Rullo’s class rank

because the Law School did not and does not rank students. As such, she asserts that testimony

as to her class rank is inadmissible hearsay.

         Rullo also argues that even if class ranking is not excluded as hearsay, it should be

excluded under Rule 403 because it may be unfairly prejudicial, confusing and can mislead a

jury. Id. Specifically, she argues that because there is no ranking of students at the Law School,

such evidence is confusing or misleading to a jury in assessing her career potential since the Law

School itself does not rely upon such information and prohibits its use. Rullo further argues that

the ranking of a first-year law student has no particular probative value. In addition, Rullo

asserts that the University did not identify any witness during discovery relative to this issue of

1
 Rullo’s academic transcript, minus the handwritten notation of her class rank, however, may be admissible as a
business record, assuming that the appropriate foundation is established.

                                                             4
          Case 2:17-cv-01380-MPK Document 149 Filed 02/18/21 Page 5 of 8




class rank and the letter from the Vice Dean was created after the close of fact discovery and

long after Rullo’s departure from the Law School. Id. at 5.

         The University in its Response in Opposition, ECF No. 115, takes the position that the

Motion to Exclude Class Rank should be denied because Rullo seeks significant damages for

loss of earning capacity. The University argues that individual performance, including class

rank, is relevant because it bears heavily on the job opportunities and earning capacities of recent

law school graduates. 2 The University points out that Dr. Paul Mason, Rullo’s damages expert,

testified that, based on his research, individual class rank was the “highest component”

impacting starting salary for lawyers immediately after law school graduation. Id. at 2. Further,

to the extent that Rullo intends to argue that her poor academic performance was the result of

emotional distress caused by the University, it argues that it is relevant to establish that her poor

academic performance pre-dated the Title IX investigation. Id.

         The University also argues that Rullo cannot use a hearsay objection relative to the Vice

Dean’s letter to exclude all testimony as to Rullo’s class ranking and academic performance. Id.

at 3. Further, the University asserts that the fact that the Law School does not publish class

rankings does not make the fact of Rullo’s class ranking misleading or prejudicial. Id. In

addition, the University states that it is inappropriate to exclude Rullo’s class rank at the

University given that she has refused to produce her class rank from Florida Coastal School of

Law. Id. at 4-5.

         The Court considers this portion of the instant Motion in the context of Federal Rule of

Evidence 401. “Evidence is relevant if: (a) it has any tendency to make a fact more or less




2
 Of note, the University states that Rullo has refused to provide her class ranking from Florida Coastal School of
Law, where she graduated in 2019.

                                                              5
            Case 2:17-cv-01380-MPK Document 149 Filed 02/18/21 Page 6 of 8




probable than it would be without the evidence; and (b) the fact is of consequence in determining

the action.” Fed. R. Evid. 401.

       At trial, Rullo will claim significant damages for her loss of future earnings and earning

capacity because she was forced to complete law school at a lower-tier, less competitive, law

school, than the University. In challenging Rullo’s proffered damages, the University will argue

that evidence of Rullo’s law school academic performance is relevant.          Therefore, Rullo’s

academic performance at both law schools is relevant because it relates to her earnings and

earning capacity, and, as such, it will be admissible at time of trial.

       The more narrow issue to be addressed is whether Rullo’s class rank at the University is

relevant and admissible. As to class rank, it is undisputed that the Law School does not maintain

class rankings. First, the Vice Dean of the Law School in her letter to defense counsel expressly

stated that “we do not ordinarily rank students.” ECF No. 102-1. Second, the University, on its

website, clearly states that the Law School has a policy of not providing a class ranking of

students.

       The Law School has committed to a policy of not providing an academic ranking
       of students. Students fall into the following “bands” of grades: A, A-, B+, B, B-,
       C+, C, C-, D. Students may list their G.P.A. and/or these letter grades on
       resumes. Ninety-five to ninety-seven percent of a class of students has grade
       averages in the five grade bands A- to C+.

ECF No. 102-2 at 2.

In addition, the University directs that law students “are not permitted to indicate an approximate

class rank on a resume.” Id. at 3. Furthermore, the Law School does not provide a law student’s

class rank to prospective employers.




                                                       6
         Case 2:17-cv-01380-MPK Document 149 Filed 02/18/21 Page 7 of 8




       Employers who choose to hire according to class rank may consult the graphs
       relating to grade averages and rank, available from the Professional Development
       Office. Students also consult the grade distribution information graphs to
       determine whether they fall into an employer’s class rank cutoff or preference.

Id.

       Under the Law School policy, grade “bands” can be referred to and the Law School

publishes a chart showing the numerical values and ranges for letter grades.

       Grade                  Value          Rounding Conventions

       A+                     4.000
       A                      4.000          3.876 – 4.000
       A-                     3.750          3.501 – 3.875
       B+                     3.250          3.126 – 3.500
       B                      3.000          2.876 – 3.125
       B-                     2.750          2.501 – 2.875
       C+                     2.250          2.126 – 2.500
       C                      2.000          1.876 – 2.125
       C-                     1.750          1.376 – 1.875
       D                      1.000           .751 – 1.375
       F                      0

Id.

       In the context of the clearly articulated policy of the Law School not ranking students, not

allowing students to list class ranks on their resumes, not issuing class ranks to prospective

employers and only allowing this disclosure of “bands” of grades, the Court finds that numerical

class rank is not relevant to this case. Specifically, Rullo was not provided her class rank by the

Law School; she was not permitted to list her class rank on her resume; and she was not allowed

to indicate her class rank to any prospective employers. Furthermore, the Law School would not

provide Rullo’s class rank to any of her prospective employers in accordance with the stated

policy. Therefore, given the Law School policy of not ranking, not disclosing and not allowing

the use of class rank, evidence of Rullo’s class rank at the Law School is not of consequence in

considering the claims in this case.

                                                    7
          Case 2:17-cv-01380-MPK Document 149 Filed 02/18/21 Page 8 of 8




         Furthermore, the Court finds that the introduction of evidence of Rullo’s later calculated

class rank relative to the Law School operations that barred the issuance, use or publication of

class rank would only serve to confuse or mislead the jury. Fed. R. Evid. 403.

         Finally, although evidence of Rullo’s class rank is not admissible, evidence may be

introduced as to Rullo’s academic transcript and the “band” of grade where her grade point

average fell in the context of the Law School’s identified “rounding conventions” as noted

above.

         Accordingly, the Motion in Limine to preclude the introduction of testimony as to Rullo’s

class rank is granted.

IV.      CONCLUSION

         For the reasons set forth herein, IT IS HEREBY ORDERED that Plaintiff’s Motion in

Limine to Exclude Class Ranking of Plaintiff at the University of Pittsburgh Law School, ECF

No. 102, is GRANTED.



DATED: February 18, 2021                      BY THE COURT:



                                              _/s/ Maureen P. Kelly____________
                                              MAUREEN P. KELLY
                                              UNITED STATES MAGISTRATE JUDGE



cc: All counsel of record via CM/ECF.




                                                     8
